Exhibit 10.2

Arena Pharmaceuticals, Inc., 2013 Long-Term Incentive Plan

Stock Option Grant Agreement for Employees or Consultants

THIS GRANT AGREEMENT (this “Agreement”), effective as of
                    (the “Grant Date”), is entered into by and between Arena
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
                    (the “Participant”).

1. Grant of Options. The Company hereby grants to the Participant a
non-qualified stock option (the “Option”) to purchase             shares of
common stock of the Company, par value $0.0001 per share (the “Shares”), at the
exercise price of $        per Share (the “Exercise Price”). The Option is not
intended to qualify as an incentive stock option under Section 422 of the Code.

2. Subject to the Plan. This Agreement is subject to the provisions of the Arena
Pharmaceuticals, Inc., 2013 Long-Term Incentive Plan (the “Plan”), and, unless
the context requires otherwise, terms used herein shall have the same meaning as
in the Plan. In the event of a conflict between the provisions of the Plan and
this Agreement, the Plan shall control.

3. Term of Options. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire on the seventh anniversary
of the Grant Date.

4. Vesting. Except as otherwise provided in this Agreement, provided the
Participant is then an Employee, a Consultant or a Director, the Option shall
become vested and exercisable on the following dates:

 

Vest Date

  

Vested Options

5. Exercise of Option

(a) Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering written notice to the Company in accordance with
paragraph (f) of Section 8 in such form as the Company may require from time to
time, or through such other means as permitted by the Company. Such notice shall
specify the number of Shares subject to the Option as to which the Option is
being exercised, and shall be accompanied by full payment of the Exercise Price
of such Shares in a manner permitted under the terms of Section 5.5 of the Plan,
except that payment with previously acquired Shares may only be made with the
consent of the Committee. The Option may be exercised only in multiples of whole
Shares and no partial Shares shall be issued.



--------------------------------------------------------------------------------

(b) Issuance of Shares. Upon exercise of the Option and payment of the Exercise
Price for the Shares as to which the Option is exercised, the Company shall
issue to the Participant the applicable number of Shares in the form of fully
paid and nonassessable Shares.

(c) Capitalization Adjustments. The number of Shares subject to the Option and
the exercise price per Share shall be equitably and appropriately adjusted as
provided in Section 12.2 of the Plan.

(d) Withholding. No Shares will be issued on exercise of the Option unless and
until the Participant pays to the Company, or makes satisfactory arrangement
with the Company for payment of, any federal, state or local taxes required by
law to be withheld in respect of the exercise of the Option. The Participant
hereby agrees that the Company or an Affiliate, as applicable, may withhold from
the Participant’s wages or other remuneration the applicable taxes. At the
discretion of the Company, the applicable taxes may be withheld in kind from the
Shares otherwise deliverable to the Participant on exercise of the Option, up to
the Participant’s minimum required withholding rate or such other rate that will
not trigger a negative accounting impact.

6. Termination of Option.

(a) Termination of Employment or Service Other Than Due to Disability, Death or
Cause. Unless the Option has earlier terminated, the Option shall terminate in
its entirety, regardless of whether the Option is vested, three (3) months after
the date the Participant ceases to be in the continuous service of the Company
or an Affiliate as any of an Employee, a Consultant or a Director for any reason
other than the Participant’s Disability or death or termination by the Company
(or an Affiliate) for Cause. Except as provided below in Section 6(b) or (c),
any portion of the Option that is not vested at the time the Participant ceases
to be in the continuous service of the Company or an Affiliate as any of an
Employee, a Consultant or a Director shall immediately terminate.

(b) [Retirement or ]Disability. [Upon the Retirement of the Participant or
][in/In] the event that the Participant ceases to be in the continuous service
of the Company or an Affiliate as any of an Employee, a Consultant or a Director
by reason of Disability, unless the Option has earlier terminated, (i) to the
extent the Option is not fully vested, any portion of the Option that was
scheduled to vest on or before the next anniversary of the Grant Date following
the Participant’s [Retirement or ]Disability shall become vested and exercisable
based on a fraction, the numerator of which is the number of whole months
elapsed since the prior anniversary of the Grant Date (or, if applicable, the
Grant Date) and the denominator of which is 12 and (ii) the Option may be
exercised, in accordance with paragraph (a) of Section 5, to the extent vested,
provided[, in the case where the Participant ceased to be in the continuous
service of the Company or an Affiliate as any of an Employee, a Consultant or a
Director by reason of Disability,] such exercise occurs within twelve
(12) months after the date of Disability or the end of the term of the Option
pursuant to Section 3, whichever is earlier.

 

- 2 -



--------------------------------------------------------------------------------

[For purposes of this Agreement, “Retirement” shall mean termination of the
Participant’s continuous service for the Company or an Affiliate as any of an
Employee, a Consultant or a Director for any reason other than the Participant’s
Disability or death or termination by the Company for Cause if (i) the
Participant is then at least age 60 and (ii) the Participant has provided at
least ten (10) years of continuous service as an Employee to the Company and its
Affiliates.]

For purposes of this Agreement, “Disability” shall mean the Participant’s
becoming disabled within the meaning of Section 22(e)(3) of the Code, or as
otherwise determined by the Committee in its discretion. The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate and the Committee’s determination as to whether the
Participant has incurred a Disability shall be final and binding on all parties
concerned.

(c) Death. Upon the Participant’s death, unless the Option has earlier
terminated and to the extent the Option is not fully vested, any portion of the
Option that was scheduled to vest on or before the next anniversary of the Grant
Date following the Participant’s death shall become vested and exercisable based
on a fraction, the numerator of which is the number of whole months elapsed
since the prior anniversary of the Grant Date (or, if applicable, the Grant
Date) and the denominator of which is 12. The Participant’s executor or personal
representative, the person to whom the Option shall have been transferred by
will or the laws of descent and distribution, or such other permitted
transferee, as the case may be, may exercise the Option in accordance with
paragraph (a) of Section 5, to the extent vested, provided such exercise occurs
within twelve (12) months after the date of the Participant’s death or the end
of the term of the Option pursuant to Section 3, whichever is earlier.

(d) Termination for Cause. Upon the termination of the Participant’s employment
or service by the Company or an Affiliate for Cause, unless the Option has
earlier terminated, the Option shall immediately terminate in its entirety and
shall thereafter not be exercisable to any extent whatsoever. For purposes of
this Agreement, except as otherwise provided in another agreement between the
Participant and the Company or an Affiliate or a plan maintained by the Company
or an Affiliate in which the Participant participates, “Cause” shall mean: a
determination by the Committee that the Participant has breached his or her
employment or service contract with the Company, or has been engaged in
disloyalty to the Company, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty in the course of his or her
employment or service, or has disclosed trade secrets or confidential
information of the Company to persons not entitled to receive such information,
or has breached any written noncompetition or nonsolicitation agreement between
the Participant and the Company (or an Affiliate) or has engaged in such other
behavior detrimental to the interests of the Company (or an Affiliate) as the
Committee determines in its sole discretion. Any determination of “cause” for
purposes of this Agreement shall have no effect upon any determination of the
rights or obligations of the Company (or an Affiliate) or the Participant for
any other purpose.

 

- 3 -



--------------------------------------------------------------------------------

(e) Extension of Exercise Period. Notwithstanding any provisions of paragraphs
(a), (b) or (c) of this Section to the contrary, in the sole determination of
the Committee, if exercise of the Option following termination of employment or
service during the time period set forth in the applicable paragraph or sale
during such period of the Shares acquired on exercise would violate (i) the
registration requirements under the Securities Act, (ii) any of the provisions
of the federal securities laws (or any Company or, if applicable, Affiliate
policy related thereto), or (iii) a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the time period to exercise the
Option shall be extended until the later of (a) the expiration of a total period
of three (3) months (that need not be consecutive) after the termination of the
Participant’s employment by or services to the Company (or an Affiliate) during
which the exercise of the Option or sale of the Shares acquired on exercise
would not be in violation of any of such registration requirement, the federal
securities laws (or any Company or, if applicable, Affiliate policy related
thereto), or lock-up agreement, and (b) the end of the time period set forth in
the applicable paragraph, but in either case, not beyond the term of the Option
pursuant to Section 3.

7. Change in Control; Corporate Transaction.

(a) Effect of Change in Control on Option. In the event of a Change in Control,
the Surviving Corporation or the Parent Corporation, if applicable, may assume,
continue or substitute for the Option on substantially the same terms and
conditions (which may include the right to acquire the same consideration paid
to the stockholders of the Company pursuant to the Change in Control). In the
event of a Change in Control, to the extent the Surviving Corporation or the
Parent Corporation, if applicable, does not assume, continue or substitute for
the Option on substantially the same terms and conditions (which may include the
right to acquire the same consideration paid to the stockholders of the Company
pursuant to the Change in Control), the Option shall (i) become fully vested and
exercisable immediately prior to the Change in Control if the Participant is
then an Employee, a Consultant or a Director, and (ii) terminate on the date of
the Change in Control. In the event of a Change in Control, to the extent the
Surviving Corporation or the Parent Corporation, if applicable, assumes,
continues or substitutes for the Option on substantially the same terms and
conditions (which may include the right to acquire the same consideration paid
to the stockholders of the Company pursuant to the Change in Control), if within
24 months following the date of the Change in Control the Participant ceases to
be in the continuous service of the Company or an Affiliate as either of an
Employee or a Consultant by reason of (i) an involuntary termination without
Cause, or (ii) a voluntary termination in connection with a Relocation
Requirement, the Option shall become fully vested and exercisable, and may be
exercised by the Participant at any time until the first anniversary of the date
the Participant ceases to be in the continuous service of the Company or an
Affiliate as either of an Employee or a Consultant or the end of the term of the
Option pursuant to Section 3, whichever is earlier.

For purposes of this Agreement (i) if the Company is the Surviving Corporation
or the Parent Corporation, if applicable, it shall be deemed to have assumed the
Option unless it takes explicit action to the contrary; (ii) “Relocation
Requirement” shall mean a requirement by the Company, the Surviving Corporation
or an affiliate thereof that the Participant be based

 

- 4 -



--------------------------------------------------------------------------------

anywhere more than fifty (50) miles from both the Participant’s primary office
location immediately prior to the time of the Change in Control and the
Participant’s principal residence at the time of the Change in Control; and
(iii) “Change in Control” shall have the same meaning set forth in Section 11.3
of the Plan, except that it shall also include the occurrence of any other event
that the Board determines by an approved resolution constitutes a Change in
Control.

Notwithstanding the foregoing, if on the date of the Change in Control the Fair
Market Value of one Share is less than the Exercise Price, then the Option shall
terminate as of the date of the Change in Control, except as otherwise
determined by the Committee.

(b) Effect of Corporate Transaction on Option. In the event of a Corporate
Transaction that is not a Change in Control, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume, continue or substitute for the Option on substantially the
same terms and conditions (which may include the right to acquire the same
consideration paid to the stockholders of the Company pursuant to the Corporate
Transaction). In the event of a Corporate Transaction that is not a Change in
Control, then notwithstanding Section 11 of the Plan and paragraph (a) of this
Section, to the extent that the surviving corporation or acquiring corporation
(or its parent company) does not assume, continue or substitute for the Option
on substantially the same terms and conditions (which may include the right to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), then the Option shall (i) become fully vested and
exercisable immediately prior to the Corporate Transaction if the Participant is
then an Employee, a Consultant or a Director, and (ii) terminate on the date of
the Corporate Transaction.

For purposes of this Agreement, “Corporate Transaction” means (i) the
consummation of a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or (ii) the consummation of a
merger, consolidation or similar transaction following which the Company is the
surviving corporation but the Shares outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise. Notwithstanding the
foregoing, a “Corporate Transaction” shall not include a transaction that is
effected exclusively for the purpose of changing the domicile of the Company.

8. Miscellaneous.

(a) No Rights of a Stockholder. The Participant shall not have any of the rights
of a stockholder with respect to the Shares subject to this Option until such
Shares have been issued upon the due exercise of the Option.

(b) Nontransferability of Option. Except to the extent and under such terms and
conditions as determined by the Committee or its authorized designee, the Option
shall be nontransferable otherwise than by will or the laws of descent and
distribution, and during the lifetime of the Participant, the Option may be
exercised only by the Participant or, during the period the Participant is under
a legal disability, by the Participant’s guardian or legal

 

- 5 -



--------------------------------------------------------------------------------

representative. Notwithstanding the foregoing, the Participant may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of the
Participant’s death, shall thereafter be entitled to exercise the Option.

(c) Severability. The provisions of this Agreement shall be deemed severable. If
any provision of this Agreement shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of a change in a law or regulation, such provision shall (i) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable (or, if applicable, to the extent necessary to comply
with the change in the law or regulation), and as so limited shall remain in
full force and effect, and (ii) not affect any other provision of this Agreement
or part thereof, each of which shall remain in full force and effect.

(d) Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, other than its conflict of
laws principles.

(e) Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(f) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be sufficiently made or given if hand delivered or mailed by
registered or certified mail, postage prepaid. Notice by mail shall be deemed
delivered at the time and on the date on which the same is postmarked.

Notices to the Company should be addressed to:

Arena Pharmaceuticals, Inc.

6154 Nancy Ridge Drive

San Diego, California 92121

Attention: Chief Financial Officer

With a copy to: General Counsel

Notices to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records. The Company or the
Participant may by writing to the other party, designate a different address for
notices. If the receiving party consents in advance, notice may be transmitted
and received via facsimile or via such other electronic transmission mechanism
as may be available to the parties. Such notices shall be deemed delivered when
received.

(g) Agreement Not a Contract. This Agreement (and the grant of the Option) is
not an employment or service contract, and nothing in this Agreement shall be
deemed to create in any way whatsoever any obligation on Participant’s part to
continue as an Employee, a Consultant or a Director, or of the Company or an
Affiliate to continue Participant’s service as an Employee, a

 

- 6 -



--------------------------------------------------------------------------------

Consultant or a Director. Participant’s employment shall remain at-will, if
applicable, and subject to termination by the Company or an Affiliate, as
applicable, at any time, with or without cause or notice.

(h) Entire Agreement; Modification. Except as provided in the next sentence,
this Agreement and the Plan constitute the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan or in a written document signed by each of the
parties hereto, and may be rescinded only by a written agreement signed by both
parties. This Agreement and Plan may be modified or superseded by the specific
provisions, if any, of a written agreement, plan or other arrangement
(regardless of whether entered into or established before, concurrently or after
the date of this Agreement) of the Company (or an Affiliate) that is applicable
to the Participant, to the extent such an agreement, plan or other arrangement
provides a greater benefit to the Participant and otherwise does not cause the
payments hereunder to fail to comply with the provisions of Section 409A of the
Code.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

ARENA PHARMACEUTICALS, INC. By:         Participant

 

- 7 -